Citation Nr: 0731983	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-44 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability, status post menisectomy 
with degenerative joint disease. 

2.  Entitlement to an effective date earlier than July 10, 
2002, for the award of service connection for a right knee 
disability, status post menisectomy with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from October 1985 to March 
1988.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for a right knee disability, 
assigning it a 10 percent disability evaluation effective 
from July 10, 2002.  

On his December 2004 substantive appeal, the veteran had 
requested a Travel Board hearing.  This hearing was scheduled 
for March 21, 2007.  Correspondence from the veteran was 
received on March 7, 2007, wherein he requested that this 
hearing be postponed due to the illness of his father.  The 
hearing was rescheduled for July 30, 2007, but he failed, 
without good cause, to appear.  Therefore, no further 
attempts will be made to schedule a Travel Board hearing.



FINDINGS OF FACT

1.  The veteran's right knee disability, status post 
menisectomy with degenerative joint disease, is manifested by 
complaints of pain, with full range of motion, no additional 
loss due to fatigue, weakness, lack of endurance, or 
incoordination, and mild degenerative changes by X-ray.

2.  In March 1988, the veteran initially filed a claim for 
service connection for a right knee disorder, but he failed 
to report for the scheduled examination required to evaluate 
his claim and failed to keep VA apprised of his whereabouts, 
thus abandoning that claim.

3.  On July 10, 2002, VA received a claim from the veteran to 
reopen his claim for service connection for a right knee 
disability, and that claim was granted.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability, status post menisectomy with 
degenerative joint disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 42., 4.7, 4.10, 4.45, 4.59, 
Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 5259, 5260, 
5261 (2007).

2.  Under governing law, the effective date of the award of 
service connection for a right knee disability, status post 
menisectomy with degenerative joint disease, is July 10, 
2002.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.158(a), 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In February 2003 and February 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency.  He was 
advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to "Tell us about any 
additional information or evidence that you may want us to 
try to get for you."

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a May 2004 SOC, 
and September 2005 and February 2006 SSOC's each provided him 
with an additional 60 days to submit more evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claims herein are being 
denied, such matters are moot.

II.  Applicable laws and regulations

A.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under 38 C.F.R. Part 4, § 4.71a, DC 5010, traumatic arthritis 
is to be rated as degenerative arthritis.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint of group of minor joints affected by limitation of 
motion to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation requires x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

A 10 percent disability evaluation is warranted for 
symptomatic removal of the semilunar cartilage.  See 
38 C.F.R. Pat 4, DC 5259.

A 10 percent disability evaluation is warranted when there is 
slight recurrent subluxation or lateral instability of a knee 
joint.  A 20 percent evaluation requires moderate recurrent 
subluxation or lateral instability, and a 30 percent requires 
that this impairment be severe.  See 38 C.F.R. Part 4, DC 
5257.

Under Diagnostic Code 5260, a 0 percent evaluation is 
warranted for flexion limited to 60 degrees; a 10 percent 
evaluation is warranted for flexion limited to 45 degrees; a 
20 percent evaluation is warranted for flexion limited to 30 
degrees; and a 30 percent evaluation is warranted for flexion 
limited to 15 degrees.

DC 5261 provides a 0 percent evaluation for extension limited 
to 5 degrees; a 10 percent evaluation is warranted for 
extension limited to 10 degrees; a 20 percent evaluation is 
warranted for extension limited t 15 degrees; a 30 percent 
evaluation is warranted for extension limited to 20 degrees; 
a 40 percent evaluation is warranted for extension limited to 
30 degrees; and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.

B.  Earlier effective date

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, payments based upon such evidence shall commence 
not earlier than the date of filing the new claim.  See 
38 C.F.R. § 3.158(a).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Increased evaluation

The pertinent evidence of record includes the report of a 
March 2003 private radiology report showing degenerative 
spurring at the femoral and tibial condyles and the posterior 
patella.  There was slight narrowing of the retropatellar 
space.

VA examined the veteran in March 2003.  He noted that he had 
had right knee surgery in service in 1986.  He reported 
constant knee symptoms since that time, although he denied 
ever being prescribed bedrest.  His functional impairment, 
namely decreased range of motion, was caused by pain.  The 
objective examination found no sign of abnormal weight-
bearing and he used no assistive devices.  The knee displayed 
slight bony enlargement.  Flexion was from 110 to 120 
degrees, and he was unable to go beyond this point.  The 
Drawer's and McMurray's signs were negative, but there was 
some crepitus.  Range of motion was not additionally limited 
by fatigue, weakness, or lack of coordination.  

The veteran was re-examined by VA in November 2005.  He said 
that his doctor had never recommended bedrest for his knee 
condition; in fact, he indicated that he had not sought any 
treatment for his right knee disorder since service.  There 
were no signs of abnormal weight-bearing and the appearance 
of the knee was normal.  The knee displayed crepitus and some 
popping.  He had full range of motion, with mild pressure 
pain at the limits of flexion.  Extension was within normal 
limits with no discomfort.  After repetitive use, function of 
the knee was additionally limited by pain, but not by 
fatigue, weakness, lack of endurance, or incoordination.  The 
Drawer's and the McMurray's signs were negative.  An X-ray 
showed degenerative arthritis.  It was noted that his 
condition had no adverse impact on his ability to work.

After a careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 10 
percent for the service-connected right knee disability, 
status post menisectomy with degenerative joint disease, has 
not been established.  We note initially that the veteran is 
receiving the maximum benefit allowable under DC 5259, which 
provides for a 10 percent disability evaluation for 
symptomatic removal of the semilunar cartilage.  

There is no indication that a 20 percent evaluation is 
warranted under DCs 5003-5010, since there is no suggestion 
that the veteran's right knee arthritis causes occasional 
incapacitating exacerbations.  In fact, during the November 
2005 VA examination, he specifically denied any 
incapacitation. 

Nor is there is any indication that he is entitled to a 20 
percent disability evaluation pursuant to DC 5257, which 
requires moderate recurrent subluxation or lateral 
instability.  There is no indication in the objective record 
that the veteran has ever experienced either recurrent 
subluxation or lateral instability to any degree.  The 
veteran is also not entitled to a 20 percent evaluation for 
limitation of flexion, which requires limitation to 30 
degrees; his flexion has ranged between 110 and 140 degrees.  
See DC 5260.  He is also not entitled to a 20 percent 
disability evaluation for limitation of extension since this 
motion is not limited to 15 degrees, as required by DC 5261. 

The veteran has not complained of weakness, giving-way, 
incoordination, fatigability, and lack of endurance, none of 
these has been objectively demonstrated on examination or in 
the available treatment records.  The Board further finds 
that the 10 percent evaluation currently assigned to the 
right knee disorder adequately compensates him for his 
subjective complaints of pain, particularly in the absence of 
any indication that this pain has been evidenced by the 
visible behavior of the veteran while undertaking the motion, 
as well as by the fact that he is able to fully flex and 
extend the knee joint.  See 38 C.F.R. §§  4.40 & 4.71, Plate 
II; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

There is no indication in the record that the veteran should 
be assigned a separate rating for arthritis and instability, 
since there is no objective indication in the record that his 
traumatic arthritis has caused any instability of the knee.  
See VAOPGCPREC 23-97.  There is also no support for an award 
of separate evaluations for limitation of flexion or 
extension, since he does not meet at least the rating 
criteria for a 10 percent evaluation for either (that is, 
flexion limited to 45 degrees or extension limited to 10 
degrees).  See VAOPGCPREC 9-2004.  Finally, there is no 
suggestion that separate evaluations should be assigned to 
his knee arthritis and limitation of motion since there is no 
limitation of either extension or flexion to at least a 
noncompensable degree.  See VAOPGCPREC 9-98.  Therefore, the 
criteria for a schedular evaluation in excess of 10 percent 
have not been met.

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

The veteran specifically stated in the November 2005 VA 
examination report that his knee condition did not adversely 
affect his ability to perform his work as an accountant.  
There was also no indication that he had been frequently 
hospitalized for the treatment of this disorder; in fact, he 
denied receiving any treatment for his knee since his release 
from service.  The Board finds no exceptional circumstances 
in this case that would warrant referral for consideration of 
an extraschedular evaluation.

Therefore, in view of the foregoing, the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for his service-connected right knee 
disability.

B.  Earlier effective date

The evidence of record shows that the veteran had previously 
filed a claim for service connection for a right knee 
condition in March 1988.  On March 31, 1988, he was sent a 
letter from the RO that informed that a VA examination was 
being scheduled in connection with his claim for service 
connection.  He was told that if he failed to report for his 
examination, his claim would be disallowed.  On April 21, 
1988, another letter was sent to the veteran that noted that 
the previous correspondence concerning the need for a VA 
examination had been returned because the address had been 
incorrect.  He was also told that his claim for service 
connection had been administratively disallowed because the 
RO had no idea how to contact him.  There was no further 
contact from the veteran until he submitted his claim to 
reopen on July 10, 2002.

As noted above, where evidence requested in connection with 
an original claim is not furnished within one year after the 
date of request, the claim will be considered abandoned, and 
no further action will be taken unless, and until, a new 
claim is received.  In the instant case, the veteran had 
failed to respond to the RO's March 1988 letter and had 
failed to keep VA apprised of his whereabouts.  He failed to 
contact the RO at any time during the one year period 
following the RO's request for a VA examination.  Thus, he 
had abandoned this claim. 

While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a concomitant duty to cooperate 
with VA.  As the Court of Appeals for Veterans Claims has 
held, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, "it is 
the burden of the veteran to keep VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of VA to turn up heaven and earth to find him."  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).

As noted above, the veteran's request to reopen his claim for 
service connection was not received until July 10, 2002.  
Subsequent to this claim, entitlement to service connection 
for the right knee disorder was established.  Thus, according 
to 38 C.F.R. § 3.158(a), the effective date of the award of 
service connection cannot be any earlier than July 10, 2002, 
the date of receipt of the new claim.  

Therefore, the preponderance of the evidence is against the 
veteran's claim for entitlement to an effective date earlier 
than July 10, 2002, for the award of service connection for 
the right knee disability.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability, status post menisectomy with 
degenerative joint disease, is denied. 

Entitlement to an effective date earlier than July 10, 2002, 
for the award of service connection for a right knee 
disability, status post menisectomy with degenerative joint 
disease, is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


